Citation Nr: 1742384	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  15-33 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include as secondary to a left knee laceration scar.

2.  Entitlement to service connection for a low back disability, to include as secondary to a left knee laceration scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1964, from February 1991 to July 1991, and from February 2002 to April 2003.

This appeal comes before the Board of Veterans' Appeals (Board) from a
July 2015 rating decision of the Regional Office in Houston, Texas.

In November 2016, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).






FINDINGS OF FACT

1.  The Veteran's low back disability was not incurred in or as a result of active duty service; and is not proximately due to, the result of, or aggravated by, a service-connected disability. 

2.  The Veteran's left shoulder disability was not incurred in or as a result of active duty service; and is not proximately due to, the result of, or aggravated by, a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability, to include as secondary to the service connected left knee scar, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.310 (2016).

2.  The criteria for service connection for a left shoulder disability, to include as secondary to the service connected left knee scar, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38  U.S.C.A. § 1110; 38  C.F.R. § 3.303(a). Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. §  3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The record does not reflect the that the Veteran's arthritis began in service or within a year of service; nor does the Veteran claim it has.  Thus, the presumptive service connection provisions for chronic diseases do not apply.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Analysis

The Veteran essentially argues that he has nerve damage from a service-connected left knee scar after an arthroscopy operation in February 2009.  He believes that the nerve damage is responsible for a fall that ultimately led to his left shoulder disability and low back disability.  The Veteran does not argue, and the evidence does not support, that any disability of the low back or left shoulder is directly related to an injury sustained in service; or that any arthritis thereof manifested within one year of service separation. The question for the Board is whether the Veteran's current disabilities are proximately due to, the result of, or aggravated by, the service-connected left knee disability.

The Veteran's service-connected left knee disability is currently rated at 10 percent for a laceration under 38 C.F.R. § 4.118, Diagnostic Code 7804; and a separate 10 percent rating under 38 C.F.R. § 4.71(a), Diagnostic Code 5260.

The Veteran's service treatment records are silent as to any low back or left shoulder disability.  As noted above, the Veteran does not contend they were caused by an event in service; rather, he believes they are secondary to a fall caused by his service-connected left knee disability.

A January 2009 private spinal examination record noted that the Veteran reported "occasional lower back pain for which he states he has had relief when he voids or has a bowel movement." An x-ray was performed and revealed minimal L4 stenosis, an old T12 compression fracture, and an L5 annular tear.  The examining physician noted the following:

The patient at this point lacks complaints according to an L5 neuropathic pain distribution or even in an L4 distribution, i.e., foot.  In addition, he has absence of buttock pain or iliac crest pain which again does not substantiate a neuropathic component of his pain.  The patient finds that with flexing his knee and his hip, he is able to reproduce his pain.  In addition, the patient has had injections to his knee by [Dr. B] in the past which has relieved all of his-shin pain.  It is with this information that we believe that the patient has pain related more mechanically to his knee problem rather than from a neuropathic basis/stenosis...In relation to his T12 compression fracture, it is old and does not require a kyphoplasty.  His annular tear at L5 is a non-issue at this point.

The Veteran sought private treatment for his left shoulder in June 2009.  An x-ray was performed and the examining physician noted, "[t]here is a small sclerotic lesion in the left humeral head which is seen on a prior chest x-ray of 2007 and is stable.  This is believed to represent a benign bone island (enostosis)."

A November 2009 private medical report indicates that the Veteran was once again seen for left shoulder pain and low back pain.  An x-ray was conducted and the physician concluded that the Veteran had a "normal left shoulder."  In regard to his back, the physician concluded he had an "old appearing  50% compression fracture of T12 vertebral body with degenerative disc diseases in upper lumbar spine."

An MRI was performed by a private provider in December 2009 that revealed mild degenerative changes of the acromioclavicular joint without inferior spurring to suggest impingement, mild tendinopathy of the distal supraspinatus tendon, and a tear of the superior and anterior cartilaginous glenoid labrum.  The Veteran indicated that he experienced pain after having fallen several months prior.  Later medical records indicate that the Veteran reported that he had fallen sometime in October 2009 and once again on or about January 2012.

While seeking treatment for lower back pain in August 2012, a VA medical record indicates that the Veteran reported two past traumatic accidents.  He stated he was involved in a head-on automobile collision sometime in the 70's or 80's that resulted in a broken steering wheel causing the Veteran chest, ribs, and knee injuries.  He also reported falling off a railroad car in 1975 which left him with an injured back.

At his November 2016 hearing, the Veteran testified that he was told by his orthopedist that he had "nerve damage," and nothing could be done to remedy it.  The Veteran noted that he falls six to ten times a month, but recounted a specific fall that he claims caused his low back and left shoulder disability.  He explained that his left knee gave way while on a ladder, and he fell backward onto plywood, breaking the fall with his left shoulder and low back.  While no date of the fall was stated at the hearing, other evidence shows he claimed it was sometime in October 2009, as noted above.

A review of the Veteran's post-service medical record clearly shows that the Veteran sought treatment for both his back and left knee, prior to the reported October 2009 fall.  In the January 2009 private medical report, it is noted that the Veteran indeed has abnormalities with his back, but the physician described then as "old" and "a non-issue."  The June private 2009 medical report also indicates that the Veteran has an abnormality with his shoulder, but the physician reported that it was documented years prior in 2007, and is "stable."  Further, private medical records documenting the date of the left knee operation in question reveal it took place in February 2009, a month after the Veteran initially sought treatment for his back.

Here, the Veteran asserts that his low back and left shoulder disabilities are attributable to trauma sustained as a result of an October 2009 fall he took because his service-connected knee gave way.  While the fall may have occurred and there is no question that the Veteran is competent to relate the onset of symptoms as he remembers, he is not competent to opine on whether that fall resulted in a trauma causing chronic disabilities of the left shoulder and low back.  Indeed, the medical records, as detailed above, reveal care and evaluation related to the low back and left shoulder well prior to the date of the fall that supposedly precipitated such disabilities.  The record is silent as to any medical evidence suggesting that the Veteran's low back disability or shoulder disability are proximately due to or aggravated by the October 2009 fall due to his left knee giving out.  In fact, the medical evidence of record weighs heavily against such a finding.  Besides the inconsistencies in the time-line, in 2012 the Veteran also reported two very serious accidents he was involved with in the 1970's and 1980's, which he specially relayed to his physician when discussing his history of back pain.  This only further weighs against a favorable finding.  At the time of the Board hearing, the Veteran was afforded additional time to produce medical evidence indicating a connection between his low back disability and left shoulder disability and the fall he took in 2009 because of his knee, but submitted no such evidence.

Here, the only evidence of a relationship between the Veteran's current low back and left shoulder disability and the fall caused by the service-connected left knee disability comes from uncorroborated lay assertions.  There is also a conflicting narrative between what was reported by the Veteran and what the medical evidence reveals.  In light of the facts found, i.e., no relationship between the claimed low back and left shoulder disabilities as a result of the fall caused by service-connected left knee disability, the Board concludes that a preponderance of the evidence is against the Veteran's claim for service connection for the low back or left shoulder disabilities.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


